Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 1 of 14 Pageid#:
                                  15997



                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

 UNITED STATES OF AMERICA                       )
                                                )
                                                )     Case No. 1:18CR00025-013
                                                )
 v.                                             )     OPINION AND ORDER
                                                )
 JAMES SKYLER SEBASTIAN,                        )     By: James P. Jones
                                                )     United States District Judge
                  Defendant.                    )

      Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
United States; Michelle C.F. Derrico, COPENHAVER, ELLETT & DERRICO, Roanoke,
Virginia, for Defendant.

      The issue before the court is the proper advisory sentencing guideline scoring

for a defendant convicted of trafficking methamphetamine.

      The defendant, James Skyler Sebastian, pleaded guilty without a plea

agreement to an Indictment charging him with participation in a conspiracy to

distribute and possess with the intent to distribute methamphetamine and heroin and

knowingly and intentionally using a communication facility in committing and

causing the facilitation of a felony controlled substance offense, in violation of 21

U.S.C. §§ 841(b)(1)(A), (C), 843(b), (d), and 846 (Count One), as well as knowingly

and intentionally distributing and possessing with the intent to distribute a mixture

or substance containing methamphetamine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(C) (Count Five).
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 2 of 14 Pageid#:
                                  15998



      The Presentence Investigation Report (PSR) recommends that Sebastian be

attributed a drug weight of methamphetamine of at least 30.3076 kilograms. PSR ¶

193, ECF No. 1281.1 In addition, the PSR assumes that the methamphetamine was

“Ice,” that is, having a purity of at least 80%. U.S. Sent’g Guidelines Manual

(USSG) § 2D1.1(c) n.(C) (2018).         The guidelines establish a 10:1 ratio in their

treatment of methamphetamine mixture and Ice methamphetamine. USSG §

2D1.1(c).2 The PSR recommends for Sebastian a Base Offense Level of 38, the

highest level of the Drug Quantity Table, which would be the appropriate level for

an offense involving more than 4.5 kilograms of Ice methamphetamine.3

      The defendant objects both to the quantity of methamphetamine attributed to

him and to the characterization of this methamphetamine as Ice. On February 14,




      1
          Because of a misnumbering of certain paragraphs of Sebastian’s original PSR, a
corrected final version was recently filed.
      2
           For example, a defendant attributed with 500 grams of Ice methamphetamine
mixture will have the same Base Offense Level as one attributed with five kilograms of
non-Ice methamphetamine mixture. While some courts have rejected this ratio on the basis
of a policy disagreement with the Sentencing Commission’s guideline, I have previously
declined to do so. United States v. Farris, 421 F. Supp. 3d 321, 329–30 (W.D. Va. 2019),
appeal docketed, No. 20-4225 (4th Cir. Mar. 19, 2020). It’s not entirely clear whether the
defendant here makes the same request. Hr’g Tr. 4–5, ECF No. 1004. In any event, the
court in its discretion is “not required to vary based on a policy disagreement with the
Guidelines,” United States v. Hale, No. 19-4482, 2020 WL 6778949, at *3 (4th Cir. Nov.
18, 2020) (unpublished), and I will not do so in this case.
      3
          While Count One charges that the object of the conspiracy also included heroin,
no quantity of heroin is attributed to the defendant.
                                           -2-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 3 of 14 Pageid#:
                                  15999



2020, an evidentiary hearing was held on these objections and the issues taken under

advisement. This Opinion resolves the objections.

                                I. LEGAL PRINCIPLES.

      In its task of determining drug quantity at sentencing in a drug trafficking

case, the court must consider whether the government has established the quantity

by a preponderance of the evidence. United States v. Cook, 76 F.3d 596, 604 (4th

Cir. 1996). If the defendant objects to the quantity of drugs recommended in the

PSR, the court must make an independent resolution of the factual issues raised by

the objection by stating its findings or by expressly adopting the findings in the PSR.

United States v. Williams, 152 F.3d 294, 300–01 (4th Cir. 1998). If the objection

fails to state why the finding is unreliable, untrue, or inaccurate, the court may adopt

the findings of the presentence report without “more specific inquiry or

explanation.” Id. at 301 (quoting United States v. Terry, 916 F.2d 157, 162 (4th Cir.

1990)). Thus, a mere objection is insufficient. ‘“The defendant has an affirmative

duty to make a showing that the information in the Presentence report is unreliable,

and articulate the reasons why the facts contained therein are untrue or inaccurate.’”

United States v. Powell, 650 F.3d 388, 394 (4th Cir. 2011) (quoting Terry, 916 F.2d

at 162).

      In the case of jointly undertaken criminal activity, a defendant’s Base Offense

Level may be determined on the basis of all the reasonably foreseeable acts of other


                                          -3-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 4 of 14 Pageid#:
                                  16000



persons in furtherance of the jointly undertaken criminal activity. USSG §

1B1.3(a)(1)(B). In the context of a drug trafficking conspiracy, this means that a

defendant’s drug quantity may be determined on the basis of drugs distributed or

possessed by coconspirators in furtherance of the conspiracy. See United States v.

Bell, 667 F.3d 431, 442 (4th Cir. 2011). Even drugs consumed or possessed for

personal use may be counted since what matters under the sentencing guidelines is

the “total amount of drugs in circulation that a defendant was aware of or were

reasonably foreseeable.” United States v. Williamson, 953 F.3d 264, 272 (4th Cir.),

cert. denied, No. 20-5759, 2020 WL 6121674 (U.S. Oct. 19, 2020).

      In calculating drug amounts, the court may consider any relevant information,

provided that the information has sufficient indicia of reliability to support its

probable accuracy. See United States v. Uwaeme, 975 F.2d 1016, 1021 (4th Cir.

1992). Even hearsay alone can provide sufficiently reliable evidence of drug

quantity. See id. “Where there is no drug seizure or the amount seized does not

reflect the scale of the offense, the court shall approximate the quantity of the

controlled substance.” USSG § 2D1.1 cmt. n.5.

      Importantly, however, “[d]istrict courts must still exercise caution in

estimating drug quantity at sentencing, and not attribute speculative or scantily

supported amounts to defendants.” Williamson, 953 F.3d at 273.




                                        -4-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 5 of 14 Pageid#:
                                  16001



                           II. FACTUAL BACKGROUND.

      Defendant Sebastian was one of 28 defendants indicted in this case. All were

named in Count One, charging participation in a conspiracy to distribute and possess

with the intent to distribute methamphetamine. Other counts of the Indictment

charged individual defendants with specific crimes relating to this drug trafficking

conspiracy. According to the PSR, an initial organizer of the conspiracy was Shawn

Wayne Farris, who moved from California to Virginia in the fall of 2016 for the

purpose of distributing methamphetamine and developing sub-distributors. Farris

returned to California a year later and thereafter sent methamphetamine by mail and

common carrier back to Virginia to his coconspirators for distribution.         The

defendant Sebastian, a methamphetamine user himself, both sold methamphetamine

and had sub-distributors work on his behalf. PSR ¶ 175, ECF No. 1281. Text

messages to and from Sebastian involving drug dealing were obtained by law

enforcement and controlled purchases were made from him. A search warrant was

executed at his home, which turned up high-purity methamphetamine, a large

amount of cash, digital scales, numerous baggies, ammunition and a firearm. Id. at

¶ 191. A confidential source reported that Sebastian had obtained methamphetamine

from Farris. Id. at ¶ 188. It is Sebastian’s position that the quantity of drugs

attributed to him is exaggerated and is actually not more than 1.5 kilograms and

should not be treated as Ice. Hr’g Tr. 109, 119, ECF No. 1004. If Sebastian’s


                                        -5-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 6 of 14 Pageid#:
                                  16002



testimony were accepted, that might reduce his Base Offense Level to 32 or perhaps

30.4

       At the evidentiary hearing on the defendant’s objections, the government

introduced through a DEA agent, Todd Brewer, a series of separate text messages

between Sebastian and two coconspirators concerning methamphetamine sales of as

much as a quarter or a half a pound. In addition, there were introduced text messages

that indicated that Sebastian had suffered the theft of $8,000 in cash, which may

have approximated the sales price of a pound of methamphetamine at the time. Hr’g

Tr. 20, ECF No. 1004. The government also introduced the testimony of DEA Task

Force Officer Chris Parks, who presented laboratory reports for two separate

quantities of methamphetamine seized during the search of the defendant’s residence

on June 2, 2017. One sample, consisting of approximately 71.59 grams, had a purity

of approximately 98%, and the second, approximately 4.19 grams, also had a purity

of approximately 98%. Gov’t’s Ex. 3, ECF No. 968-3.                 Officer Parks also

introduced the laboratory analysis of a quantity of methamphetamine purchased

from codefendant Sean Maidlow, one of coconspirators. Hr’g Tr. 35, 37, ECF No.



       4
          Sebastian’s lawyer put the question to him at the hearing that his position was
that he was “freely admitting” that he was responsible for 500 grams “[b]ut not more than
a kilo and a half,” Hr’g Tr. 109, to which he agreed. She may have misspoken, since in
her written memorandum on his behalf, she urged a Base Offense Level of 30, Sent’g Mem.
4, ECF No. 966, which would mean a weight of less than 1.5 kilograms of non-Ice
methamphetamine, not 1.5 kilograms or more. See USSG § 2D1.1(c)(5).
                                           -6-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 7 of 14 Pageid#:
                                  16003



1004. That analysis, Gov’t’s Ex. 4, ECF No. 968-4, dated October 2, 2017, found

one sample of approximately 112.23 grams, with a purity of approximately 95%,

and a second sample of 222 grams, with a purity of approximately 95%.

      Finally, the government called Amy Mann, an inmate convicted in another

federal case who had lived with Sebastian. She testified that from January until

March of 2017, he sold, “rough estimate, yeah, one ounce a week, every couple

days.” Hr’g Tr. 45, ECF No. 1004. From April until his arrest,5 it was one pound a

week, approximately. Id. She also testified that she had assisted Sebastian by

arranging drug sales to certain buyers.

      The defendant called as a witness Larry Levi Bennett, one of Sebastian’s 27

codefendants, who has been previously sentenced and whose case is on appeal. He

was attributed with more than 4.5 kilograms of the drug for sentencing purposes.

The defendant’s PSR stated that Bennett was one of five coconspirators involved

with Sebastian, making their drug quantities likely more reasonably foreseeable to

Sebastian. At the hearing, Bennett admitted knowing Sebastian for three or four

months prior to being arrested, and being friends, but denied having bought or sold

methamphetamine with him. Hr’g Tr. 82–83, ECF No. 1004. The defendant also

called Tyler Kirk, a friend of Sebastian, who purchased methamphetamine from him



      5
         Sebastian was arrested by state authorities on June 2, 2017, when his residence
was searched. PSR ¶ 351, ECF No. 1281.
                                          -7-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 8 of 14 Pageid#:
                                  16004



for three months in 2017, but “never saw lots of weight in his possession.” Id. at 88.

He also expressed an adverse view of Amy Mann’s honesty.

      A private investigator, Peter Sullivan, was called by the defendant to testify

as to his interview with Amy Mann a week before the hearing. He testified that she

had told him that starting in January or February Sebastian had obtained “about an

ounce about every week to week and a half” and would sell half of that and use the

other half himself.   He said that she had related that beginning in April or May

Sebastian had started buying more, and “bought maybe two, two and a half pounds

during that time period. And that one of the pounds -- or some of it that he bought

was found on him when he was arrested.” Id. at 98.

      Finally, Sebastian testified himself. He claimed that the largest quantity of

methamphetamine he had ever bought was a quarter pound on two occasions and

that the most he would sell would be quarter ounces. He agreed that Amy Mann was

correct in that when he first met her, he was selling small amounts and toward the

end he was selling larger amounts, but he disputed that the quantity ever got as large

as she claimed. As to Larry Levi Bennett, he testified that “we probably had some

kind of transactions at some point,” and were “on the same conspiracy.” Id. at 107.

He testified that the largest quantity of methamphetamine he ever saw with Amy

Mann was in the trunk of a car she was driving, which he estimated to be somewhere




                                         -8-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 9 of 14 Pageid#:
                                  16005



between a kilogram or two, packaged in ounce quantities. He stated that she was

dealing drugs with “a lot of people in our conspiracy.” Id. at 116.

      As to Ice quality of the drug, the defendant testified, “We started getting the

stuff, and I understood that it was from California and that it was more pure and that

it was stronger. But, like I said, that was just at the end -- at the end of what I was a

part of. Soon after I started getting that type of quality, I got arrested.” Id. at 119.

                       III. FACTUAL FINDING AS TO QUANTITY.

      As the government points out, accepting Amy Mann’s testimony at the

hearing about the quantity of methamphetamine obtained by the defendant comes

very close to the amount attributed to him by the PSR.6

      Of course, there are reasons to question the details of Mann’s testimony.

Mann has given different versions of Sebastian’s drug dealing – an initial one to law

enforcement, which she repudiated because she was under the influence of drugs;

the one she told the defendant’s private investigator prior to the hearing, in which

she attributed a smaller quantity of methamphetamine to Sebastian; and finally her

testimony under oath at the hearing.      In addition, she testified that until a week

before the hearing, she had expected that she might receive a sentence reduction for

her testimony for the government, which obviously would have given her a motive



      6
         By the government’s calculation, her testimony at the hearing adds up to 3.920
kilograms possessed by Sebastian. Hr’g Tr. 127, ECF No. 1004.
                                           -9-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 10 of 14 Pageid#:
                                   16006



 to lie. On the other hand, she made clear that her testimony as to times and quantities

 of drugs were “rough estimate[s]” and that a drug dealer’s routine is “not going to

 be an exact science.” Id. at 47–48. That obviously means, as one might expect, that

 in a chaotic world of drug dealing, there is unlikely to be a regular sale of drugs by

 quantity.

       Nevertheless, considering the evidence as a whole, including that of Amy

 Mann, I find that the government has met its burden of proving that the PSR’s

 recommended Base Offense Level is correct.

       I understand Sebastian’s argument that he personably did not handle the

 quantity of methamphetamine as alleged by the government, but of course the

 appropriate standard also encompasses the quantity reasonably foreseeable by him

 attributable to his fellow conspirators.

       While I recognize the defects in Amy Mann’s credibility, in light of her prior

 inconsistent statements, and her possible remaining motivation to help herself, it is

 clear that she did have a drug relationship with Sebastian that not only allowed her

 to view his own drug dealing, but gave him knowledge of her dealing with other

 members of the conspiracy. I find her testimony at least partially creditable, and

 supports that she observed the defendant obtaining at least one ounce per week from

 January 2017, increasing to one-quarter pound per week in April, and thereafter until




                                            -10-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 11 of 14 Pageid#:
                                   16007



 his arrest, obtaining two and a half pounds, for a total of 1.928 kilograms. 7 In

 addition, Sebastian admitted observing another kilogram or two in Mann’s

 possession with knowledge that she dealt with others in the conspiracy charged in

 this case.

        Sebastian denied that the amount stolen from him was $8,000 and claimed it

 to be only $1,500. I find it more likely than not that the cash earlier stolen from him

 was $8,000 in drug proceeds, which supports an approximate half kilogram to be

 attributed to Sebastian. This evidence supports Mann’s testimony.

        The PSR noted Sebastian’s particular involvement in drug sales with other

 coconspirators, including Donald Hawthorne and Larry Levi Bennett. PSR ¶ 193,

 ECF No. 1281. The PSR described substantial quantities of methamphetamine in

 the hands of those defendants. Only Bennett testified at the hearing. He admitted

 that he and Sebastian were friends but denied that they had bought and sold

 methamphetamine together and claimed, without specifics, that he had been a

 “minimal participant” in the conspiracy. Nevertheless, the details in the PSR show

 the large amount of drugs Bennett was involved with, which his friend Sebastian



        7
           This calculation essentially follows the statement made to the defendant’s private
 investigator. That witness also testified that Mann claimed that Sebastian personally used
 a large portion of the drugs that he obtained, but as noted above it is settled that “drugs
 consumed or possessed for ‘personal use’ may be counted as relevant conduct at sentencing
 for the crime of conspiring-to-distribute a controlled substance.” United States v.
 Williamson, 953 F.3d at 270.
                                             -11-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 12 of 14 Pageid#:
                                   16008



 reasonably would have known about.        I do not credit Bennett’s testimony and I

 believe that, as set forth in the PSR, he received methamphetamine for distribution

 worth $49,000 indirectly from Shawn Wayne Farris, the leader of the conspiracy,

 which, according to the evidence, would approximate seven pounds or 3.175

 kilograms. PSR § 203, ECF No. 1281.

       Similarly, the PSR’s description of the drug distributions by other defendants

 involved with Sebastian, which have not been credibly disputed, support the

 attribution of the guideline quantity proposed for the defendant.

        Based upon the above factual findings, I determine that the evidence from the

 hearing and the PSR supports a reasonable estimate of the following quantities of

 methamphetamine attributable to defendant Sebastian, either received by him

 personally or reasonably foreseeable by him to be in the scope of his participation in

 the conspiracy:

              Sebastian’s receipt based on Amy Mann’s testimony – 1.928 kilograms;

              Sebastian’s foreseeability from Amy Mann’s possession in her car – 1

 kilogram;

              Sebastian’s foreseeability from Larry Levi Bennett’ receipt of seven

 pounds from Shawn Wayne Farris – 3.175 kilograms;

              Sebastian’s foreseeability from Donald Hawthorne’s sale to a

 confidential informant – 230.3 grams;


                                          -12-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 13 of 14 Pageid#:
                                   16009



       For a total of not less than 6.333 kilograms.

                         IV. FACTUAL FINDINGS AS TO ICE.

       The government does not contest that it has the burden of proof to show that

 USSG § 2D1.1(c) n.(C) should be applied. It supports that burden with the evidence

 that the methamphetamine seized from Sebastian’s residence when he was arrested

 was analyzed as Ice. Sebastian does not dispute that analysis, but explains simply,

 “[t]owards the end I got some really good dope. But 80 percent of this, the

 investigation that I was involved with, no, I don’t think it was ever ice.” Hr’g Tr.

 119, ECF No. 1004. But he also testified that the quantity of methamphetamine he

 obtained increased as time went on. Moreover, the government introduced reports

 of analysis of methamphetamine purchased from coconspirator Sean Maidlow,

 which had a purity of 95%. Maidlow supplied drugs to Donald Snyder, who in turn

 supplied Sebastian. PSR ¶¶ 57, 62, 165, ECF No. 1281. I find there is adequate

 evidence to apply the Ice guideline to Sebastian.

                                  V. CONCLUSION.

       For the foregoing reasons, the objections by the defendant are DENIED. I

 find that the defendant has a Base Offense Level of 38 based on offenses that

 involved more than 4.5 kilograms of Ice methamphetamine. USSG § 2D1.1(c)(1).

 To the extent there are any objections not covered in this Opinion, I adopt the




                                         -13-
Case 1:18-cr-00025-JPJ-PMS Document 1282 Filed 01/19/21 Page 14 of 14 Pageid#:
                                   16010



 Probation Officer’s response contained in the Addendum to the Presentence

 Investigation Report.

       It is so ORDERED.

                                            ENTER: January 19, 2021

                                            /s/ JAMES P. JONES
                                            United States District Judge




                                     -14-
